        Case 1:20-cv-00684-ALC Document 1-14 Filed 01/24/20 Page 1 of 5



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                             )
                                                             )
                                                             )
 In re EX PARTE Application of Robert Preslier               )   CaseNo. 1:20-cv-00684
 for-an Order, Pursuant to 28 U.S.C. § 1782 to               )
 Obtain Discovery from the Calder Foundation,for             )
 Use in a Foreign Proceeding,                                )                           ...
                                                             )
                              Applicant.                     )
                                                             )
                                                             )
                                                             )
___________________                                          )


                          DECLARATION OF ROBERT PRESLIER


Pursuant to 28 U.S.C. § 1746, I, Robert Preslier, declare:
   1.       I submit this declaration in support of my application, pursuant to 28 U.S.C. § 1782

           for discovery from the Calder Foundation, aNew York based non-profit foundation,

           for use in French litigation that I intend to commence imminently.

   2.       I am a Swiss citizen and reside in Switzerland.

   3.       The Calder Foundation is a 50l(c)(3) organization, formed by the Calder family to

            collect, exhibit, preserve, and interpret the art of Alexander Calder.     The Calder

            Foundation is based in Manhattan, inNew York City.

   4.       Artcurial is a French auction house that sells high-end works of art.

My Initial Purchase of Pour Vilar

   5.       On May 31, 2010, I attended an auction at Artcurial, a French auction house, at their

            offices in Paris, France.


                                                 1
     Case 1:20-cv-00684-ALC Document 1-14 Filed 01/24/20 Page 2 of 5



   6.     At that auction, I offered€ 2,287,810.20, inclusive of tax, to purchase a sculpture

          made by Alexander Calder, called "Pour Vilar". My offer was accepted and I

          purchased Pour Vilar for that amount.

   7.     In its catalogue advertising the works that would be offered at the auction, Artcurial

          stated that Pour Vilar was created "circa 1955" by Calder. Attached as Exhibit 1 is a

          true and correct copy of an excerpt from that catalogue.

   8.     In the invoice, provided to me by Artcurial in connection with the sale, and dated

          June 3, 2010, it states that Pour Vilar was created "circa 1952." Attached as Exhibit

          2 is a true and correct copy of the invoice.

   9.     In an Artcurial press release dated June 3, 2010 announcing the sale of the sculpture,

          Artcurial stated that Pour Vilar was created "circa 1952." Attached as Exhibit 3 is a

          true and correct copy of that press release, together with an English translation.

My Discovery ofArtcurial 's Likely Fraud in Connection with the Sale of Pour Vilar

   10.    In 2017, I contacted Christie's auction house to ask them to assist me in a potential

          sale of Pour Vilar. Christie's provided Pour Vilar to the Calder Foundation to be

          examined in mid to late 2017. I understand that Christie's and the Calder Foundation

          engaged in protracted oral and written discussion in late 2017 and 2018, and the

          Calder Foundation ultimately informed Christie's in 2019 that the sculpture was

          created "circa 1967."

   11.    Christie's wrote me a formal letter, dated July 25, 2019, stating that the Calder

          Foundation had determined that Pour Vilar was created "circa 1967." Attached as

          Exhibit 4 is a true and correct copy of that letter, together with an English translation.




                                                2
         Case 1:20-cv-00684-ALC Document 1-14 Filed 01/24/20 Page 3 of 5



       12.      Christie's informed me that if the sculpture was in fact created circa 1967, it is likely

                to be worth approximately 30-40% less than it would be if it was created in the 1952

                - 1955 period.

       13.      My lawyer wrote to the Calder Foundation on June 17, 2019, requesting information

                concerning how the Calder Foundation had dated Pour Vilar before selling it to me

                2010, and its communications with Artcurial regarding the same. 1

       14.      On July 15, 2019, the Calder Foundation wrote to my lawyer, informing us that the

                Calder Foundation examined Pour Vilar in May 2010 at Artcurial's request and

                informed Artcurial that it was created between approximately 1965 and 1967. The

                Calder Foundation also indicated that it had informed Amauld Pierre, the individual

                who wrote the description of Pour Vilar in the Artcurial catalogue prior to its sale,

                that the sculpture should be dated 1965-1967. It appears that not only was the 1952-

                1955 dating of the work incorrect, but that Artcurial and Mr. Pierre, knew about this

                before it sold Pour Vilar to me.

My Requestfrom the Calder Foundation

      15.       Based on my lawyers' conversations and correspondence with Jane Pakenham, general

                counsel at the Calder Foundation, the Foundation has documents relating to the date

                Pour Vilar was created (including communications with Artcurial and Arnaud Pierre

                about this issue), which it is willing to share, but it will not release copies of these

                documents to me without a subpoena.




1
    The relevant letters between the attorneys are attached to the corresponding declarations filed by my attorneys.

                                                            3
     Case 1:20-cv-00684-ALC Document 1-14 Filed 01/24/20 Page 4 of 5



   16.    In order to affirmatively establish whether Artcurial made misrepresentations to me in

          connection with the 2010 auction and whether these misrepresentations were

          intentional, I am seeking any documents that the Calder Foundation has regarding the

          creation date ofPour Vilar, as well as any documents it has reflecting

          communications with Artcurial, and any third parties, regarding Pour Vilar.

My Intention to Sue Artcurial in French Court

   17.    I intend to file a civil lawsuit, and I may also pursue a criminal litigation, against

          Artcurial, and any other responsible parties, for its apparent misrepresentation

          regarding the date of Pour Vilar, in French court (hereafter, "the French Litigation"),

          as soon as I receive the requested documents from the Calder Foundation.

   18.    On October 16, 2019, my French lawyer sent a letter to Artcurial. The letter (attached

          to my lawyer's declaration filed in connection herewith) stated that I intended to take

          legal action as a result of the misrepresentation made by Artcurial regarding the

          creation date ofPour Vilar.

   19.    Artcurial's counsel responded by letter dated November 22, 2019, and asked how I

          can be sure that the sculpture was created in the 1965-1967 period.

   20.    As soon as I am able to obtain proofregarding the true creation date ofPour Vilar, I

          intend to commence the French Litigation.




                                                 4
     Case 1:20-cv-00684-ALC Document 1-14 Filed 01/24/20 Page 5 of 5



I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed in�           on thisZ3 day of January, 2020.




                                                     Robert Preslier




                                                5
